Citation Nr: 1547475	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-24 457	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 10, 1972 rating decision which denied entitlement to service connection for cervical sprain, lumbosacral sprain, and residuals of injury to neck and ear due to lightning.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971, and from April 1977 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2011, a statement of the case was issued in August 2012, and a substantive appeal was received in August 2012.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from February 1969 to November 1971, and from April 1977 to January 1988.

2.	On October 22, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  See 10/22/2015 VBMS entry, Third Party Correspondence.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


